Exhibit 99.1 [Graphic Omitted] NASDAQ: WASH Contact:Elizabeth B. Eckel Senior Vice President, Marketing Telephone:(401) 348-1309 E-mail:ebeckel@washtrust.com Date:April25, 2011 FOR IMMEDIATE RELEASE Washington Trust Announces First Quarter 2011 Earnings Up 31% from First Quarter 2010 Westerly, Rhode Island…Washington Trust Bancorp, Inc. (NASDAQ Global SelectÒ; symbol: WASH), parent company of The Washington Trust Company, today announced first quarter 2011 net income of $6.8million, or 42cents per diluted share, up by 31% from the $5.2million, or 32cents per diluted share, reported for the first quarter of 2010.As compared to the linked quarter, first quarter 2011 results declined by $411thousand, or 2cents per diluted share, reflecting decreased residential mortgage banking activity. Joseph J. MarcAurele, Washington Trust Chairman, President and CEO, stated “Washington Trust posted solid results for the first quarter and I’m pleased with the momentum that we’ve maintained over the past several quarters.All of our lines of business performed well and we are excited about the growth opportunities presented by our new Burlington, Massachusetts, mortgage office and the East Providence branch office, which will open later this year.” Financial Highlights: · Net interest margin continued an upward trend to 3.16%, compared to 3.05% for the fourth quarter of 2010 and 2.78% for the first quarter of 2010. · Wealth management revenues increased by $242thousand, or 4%, on a linked quarter basis and by $774thousand, or 12%, from the first quarter of 2010.Assets under administration increased by 4% in the quarter and by 6% in the last twelve months. · Due to an increase in market interest rates, residential mortgage refinancing and sales activity declined from the high levels experienced in latter half of 2010.Net gains on loan sales and commissions on loans originated for others declined by $1.6million on a linked quarter basis and by $35thousand from the first quarter of 2010. · Total loan growth amounted to $34million, or 2%, in the first quarter of 2011, with commercial loan growth of $29million. · Total deposits grew by $13million, or 1%, in the first quarter of 2011, including a $46million, or 20%, increase in demand deposits. -M O R E- Washington Trust Page Two, April25, 2011 · The overall level of nonperforming assets remained fairly stable in the quarter, with total nonperforming assets at 0.77% of total assets at March31, 2011, compared to 0.79% at December31, 2010. Net Interest Income Net interest income totaled $20.3million for the first quarter of 2011, up by $74thousand from the fourth quarter of 2010 and up by $2.3million from the first quarter of 2010. The net interest margin for the first quarter of 2011 was 3.16%, up by 11basis points from the fourth quarter of 2010, reflecting a 7basis point increase in the yield on interest-earning assets.The net interest margin increased by 38basis points over the first quarter of 2010, due in large part to a reduction in funding costs. Noninterest Income Noninterest income totaled $11.7million for the first quarter of 2011, down by $1.7million, or 13%, on a linked quarter basis, primarily due to lower levels of residential mortgage refinancing and sales activity.On a year over year basis, noninterest income was up by $1.2million, or 12%, reflecting increases in wealth management revenues and merchant processing fees. Wealth management revenues for the first quarter of 2011 increased by $774thousand, or 12%, over the first quarter of 2010.Wealth management assets under administration totaled $4.119billion at March31, 2011, up by $152million, or 4%, from December31, 2010 and up by $250million, or 6%, from March31, 2010. Merchant processing fees for the first quarter of 2011 were up by $338thousand, or 21%, from the first quarter of 2010 primarily due to growth in the volume of transactions processed for existing and new customers.Washington Trust also experienced a corresponding increase of $312thousand, or 23%, in merchant processing costs (included in noninterest expenses), for third-party costs directly attributable to handling of merchant credit card transactions. Noninterest Expenses Noninterest expenses totaled $20.7million for the first quarter of 2011.In the fourth quarter of 2010 Washington Trust made a $350thousand contribution to its charitable foundation.Excluding this fourth quarter charitable contribution, noninterest expenses decreased by $706thousand, or 3%, on a linked quarter basis, reflecting lower commissions and incentives and foreclosed property costs.On a year over year basis, noninterest expenses were up by $1.1million, or 5%. -M O R E- Washington Trust Page Three, April25, 2011 Income tax expense amounted to $3.0million for the first quarter of 2011, compared to $3.2million for the fourth quarter of 2010 and $2.1million for the first quarter of 2010.The effective tax rate for the first quarter was 30.5%, compared to 30.4% for the fourth quarter of 2010 and 29.1% for the first quarter of 2010. Asset Quality Nonperforming assets (nonaccrual loans, nonaccrual investment securities and property acquired through foreclosure or repossession) amounted to $22.3million, or 0.77% of total assets, at March31, 2011.Nonperforming assets declined by $666thousand from the balance of $23.0million, or 0.79% of total assets, at December31, 2010, due to a $1.5million decrease in property acquired through foreclosure or repossession, which was offset, in part, by an $869thousand net increase in nonaccrual loans. At March31, 2011, total past due loans amounted to $27.3million, or 1.34% of total loans, up by $2.0million from the $25.3million, or 1.27% of total loans, at December31, 2010.The net increase in past due loans included one commercial real estate loan 37 days past due with a carrying value of $1.2million that was also classified as a troubled debt restructured loan at March31, 2011.In April, payments were received on this loan, bringing it current with its restructured terms. At March31, 2011, loans classified as troubled debt restructurings totaled $21.1million, down by $1.3million from the $22.4million balance at December31, 2010, reflecting payoffs and declassification from troubled debt restructuring status. The loan loss provision charged to earnings amounted to $1.5million for the first quarter of 2011, unchanged from the fourth quarter 2010 and first quarter 2010 levels.Net charge-offs remained relatively stable and amounted to $974thousand in the first quarter of 2011 compared to $1.1million in the fourth quarter of 2010 and $1.2million in the first quarter of 2010.The allowance for loan losses was $29.1million, or 1.43% of total loans, at March31, 2011, compared to 1.43% of total loans at December31, 2010. Loans Total loans grew by $34million, or 2%, in the first quarter and totaled $2billion at March31, 2011.The growth was primarily in the commercial loan portfolio which increased by $29million in the first quarter. Deposits Total deposits amounted to $2billion at March31, 2011, up by $13million, or 1%, from the balance at December31, 2010, including a $46million increase in demand deposits. -M O R E- Washington Trust Page Four, April25, 2011 Capital Management Capital levels remain comfortably above the regulatory minimums to be considered well capitalized, with total risk-based capital ratio of 12.92% at March31, 2011 and 12.79% at December31, 2010.Total shareholder’s equity was $273.9million at March31, 2011, up by $5.0million from the balance at December31, 2010. Dividends Declared The Board of Directors declared a quarterly dividend of 22cents per share for the quarter ended March31, 2011.This was an increase of one cent per share over the most recent dividend rate.The dividend was paid on April14, 2011 to shareholders of record on March31, 2011. Conference Call Washington Trust will host a conference call on Monday, April25, 2011 at 10:00a.m. Eastern Time to discuss first quarter results.This call is being webcast and can be accessed through the Investor Relations section of the Washington Trust web site, www.washtrust.com.Individuals may dial in to the call at 1-877-317-6789.The international dial-in number is 1-412-317-6789 and the Canada dial-in number is 1-866-605-3852.A replay of the call will be posted in this same location on the web site shortly after the conclusion of the call.To listen to a replay of the conference call, dial 1-877-344-7529.For international access, dial 1-412-317-0088.The Conference Number for either replay is 449909.The replay will be available until 9:00a.m. on May10, 2011. Background Washington Trust Bancorp, Inc. is the parent of The Washington Trust Company, a Rhode Island state-chartered bank founded in 1800.Washington Trust offers personal banking, business banking and wealth management services through its offices in Rhode Island, eastern Massachusetts and southeastern Connecticut.Washington Trust Bancorp, Inc.’s common stock trades on the NASDAQ Global SelectÒ Market under the symbol “WASH.”Investor information is available on the Corporation’s web site: www.washtrust.com. - M O R E - Washington Trust Page Five, April25, 2011 Forward-Looking Statements This press release contains certain statements that are “forward-looking statements”.We may also make written or oral forward-looking statements in other documents we file with the SEC, in our annual reports to shareholders, in press releases and other written materials, and in oral statements made by our officers, directors or employees.You can identify forward-looking statements by the use of the words “believe”, “expect”, “anticipate”, “intend”, “estimate”, “assume”, “outlook”, “will”, “should”, and other expressions that predict or indicate future events and trends and which do not relate to historical matters.You should not rely on forward-looking statements, because they involve known and unknown risks, uncertainties and other factors, some of which are beyond the control of Washington Trust.These risks, uncertainties and other factors may cause the actual results, performance or achievements of Washington Trust to be materially different from the anticipated future results, performance or achievements expressed or implied by the forward-looking statements. Some of the factors that might cause these differences include the following, changes in general national, regional or international economic conditions or conditions affecting the banking or financial services industries or financial capital markets, volatility and disruption in national and international financial markets, government intervention in the U.S. financial system, reductions in net interest income resulting from interest rate volatility as well as changes in the balance and mix of loans and deposits, reductions in the market value of wealth management assets under administration, changes in the value of securities and other assets, reductions in loan demand, changes in loan collectibility, default and charge-off rates, changes in the size and nature of Washington Trust’s competition, changes in legislation or regulation and accounting principles, policies and guidelines such as the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and changes in the assumptions used in making such forward-looking statements.In addition, the factors described under “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the fiscal year ended December31, 2010, as filed with the Securities and Exchange Commission and as updated by our Quarterly Reports on Form 10-Q, may result in these differences.You should carefully review all of these factors, and you should be aware that there may be other factors that could cause these differences.These forward-looking statements were based on information, plans and estimates at the date of this press release, and Washington Trust assumes no obligation to update any forward-looking statements to reflect changes in underlying assumptions or factors, new information, future events or other changes. Supplemental Information – Explanation of Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles (“GAAP”), this press release contains certain non-GAAP financial measures.Washington Trust’s management believes that the supplemental non-GAAP information, which consists of measurements and ratios based on tangible equity and tangible assets, is utilized by regulators and market analysts to evaluate a company’s financial condition and therefore, such information is useful to investors.These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures which may be presented by other companies.Because non-GAAP financial measures are not standardized, it may not be possible to compare these financial measures with other companies’ non-GAAP financial measures having the same or similar names. Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (Dollars in thousands, except par value) Assets: Cash and due from banks $ $ Other short-term investments Mortgage loans held for sale Securities available for sale, at fair value; amortized cost $560,752 in 2011 and $578,897 in 2010 Federal Home Loan Bank stock, at cost Loans: Commercial and other Residential real estate Consumer Total loans Less allowance for loan losses Net loans Premises and equipment, net Investment in bank-owned life insurance Goodwill Identifiable intangible assets, net Other assets Total assets $ $ Liabilities: Deposits: Demand deposits $ $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits Federal Home Loan Bank advances Junior subordinated debentures Other borrowings Other liabilities Total liabilities Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 16,233,587 shares in 2011 and 16,171,618 shares in 2010 Paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended March31, March31, (Dollars and shares in thousands, except per share amounts) Interest income: Interest and fees on loans $ $ Interest on securities: Taxable Nontaxable Dividends on corporate stock and Federal Home Loan Bank stock 67 55 Other interest income 24 21 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Junior subordinated debentures Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Wealth management services: Trust and investment advisory fees Mutual fund fees Financial planning, commissions and other service fees Wealth management services Service charges on deposit accounts Merchant processing fees Card interchange fees Income from bank-owned life insurance Net gains on loan sales and commissions on loans originated for others Net realized loss on securities ) – Net gains on interest rate swap contracts 76 68 Equity in losses of unconsolidated subsidiaries ) ) Other income Noninterest income, excluding other-than-temporary impairment losses Total other-than-temporary impairment losses on securities ) (2 ) Portion of loss recognized in other comprehensive income (before taxes) 21 ) Net impairment losses recognized in earnings ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Equipment Merchant processing costs Outsourced services FDIC deposit insurance costs Legal, audit and professional fees Advertising and promotion Amortization of intangibles Foreclosed property costs 36 Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Per share information: Basic earnings per common share $ $ Diluted earnings per common share $ $ Cash dividends declared per share $ $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) At or for the Quarters Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, (Dollars and shares in thousands, except per share amounts) Financial Data: Total assets $ Total loans Total securities Total deposits Total shareholders’ equity Net interest income Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings ) - - ) ) Noninterest expenses Income tax expense Net income Share Data: Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per share $ Book value per share $ Tangible book value per share – Non-GAAP (1) $ Market value per share $ Shares outstanding at end of period Weighted average common shares outstanding–basic Weighted average common shares outstanding–diluted Key Ratios: Return on average assets % Return on average tangible assets – Non-GAAP (1) % Return on average equity % Return on average tangible equity – Non-GAAP (1) % Capital Ratios: Tier 1 risk-based capital % (i) % Total risk-based capital % (i) % Tier 1 leverage ratio % (i) % Equity to assets % Tangible equity to tangible assets – Non-GAAP(1) % (i) – estimated Wealth Management Assets under Administration (2): Balance at beginning of period $ Net investment appreciation (depreciation) & income ) Net customer cash flows ) ) Other (3) – – ) – – Balance at end of period $ See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Prior period amounts have been reclassified to conform to current period presentation. In the third quarter of 2010, the contractual nature of a client relationship changed, which reduced the frequency and scope of wealth management services performed by Washington Trust.While Washington Trust still maintains a consulting relationship with the client, management no longer considers these assets to be wealth management assets under administration.This change in reported assets under administration did not result in any change to the reported amount of wealth management revenues. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) For the Quarters Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Average Yield / Rate (taxable equivalent basis): Assets: Commercial and other loans 5.28% 5.22% 5.29% 5.23% 5.31% Residential real estate loans, including mortgage loans held for sale 4.79% 4.76% 4.94% 5.05% 5.19% Consumer loans 3.93% 3.96% 3.99% 4.00% 3.99% Total loans 4.91% 4.87% 4.97% 4.97% 5.05% Cash, federal funds sold and other short-term investments 0.22% 0.21% 0.20% 0.17% 0.24% FHLBB stock 0.31% –% –% –% –% Taxable debt securities 3.93% 3.79% 3.93% 3.93% 4.10% Nontaxable debt securities 5.95% 5.76% 5.76% 5.82% 5.89% Corporate stocks 8.07% 7.42% 7.72% 7.60% 7.58% Total securities 4.23% 4.08% 4.19% 4.17% 4.33% Total interest-earning assets 4.61% 4.54% 4.63% 4.64% 4.72% Liabilities: NOW accounts 0.10% 0.12% 0.12% 0.12% 0.13% Money market accounts 0.33% 0.34% 0.40% 0.56% 0.61% Savings accounts 0.14% 0.14% 0.14% 0.17% 0.18% Time deposits 1.61% 1.65% 1.74% 1.94% 2.13% FHLBB advances 4.04% 4.13% 4.16% 4.08% 4.26% Junior subordinated debentures 4.79% 5.15% 5.82% 5.43% 7.74% Other 4.23% 4.43% 4.59% 4.63% 4.68% Total interest-bearing liabilities 1.67% 1.70% 1.84% 2.00% 2.17% Interest rate spread (taxable equivalent basis) 2.94% 2.84% 2.79% 2.64% 2.55% Net interest margin (taxable equivalent basis) 3.16% 3.05% 3.01% 2.86% 2.78% At March31, 2011 Amortized Unrealized Unrealized Fair (Dollars in thousands) Cost (1) Gains Losses Value Securities Available for Sale: Obligations of U.S. government-sponsored enterprises $ $ $ − $ Mortgage-backed securities issued by U.S. government agencies and U.S. government-sponsored enterprises ) States and political subdivisions ) Trust preferred securities: Individual name issuers − ) Collateralized debt obligations − ) Corporate bonds (3
